The Honorable Jay Bradford State Senator Post Office Box 8367 Pine Bluff, Arkansas 71611
Dear Senator Bradford:
This is in response to your request for an opinion concerning the issuance of an executive order by the Mayor of Pine Bluff. The order, issued on November 3, 1994, essentially provides that audits of the City of Pine Bluff shall not be performed by the same firm for more than three consecutive years. Specifically, you inquire as to who is authorized to select the entity to perform municipal audits and whether the mayor, through an executive order, can legally preclude audit firms from the selection process of the governing body.
Please find enclosed a copy of Op. Att'y Gen. 95-013, which addresses the identical executive order at issue. I believe that opinion will adequately answer the questions you pose.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General
Enclosure